     Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.1 Page 1 of 22




                   UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
                      ___________________________________

JAMIE COE,

        Plaintiff,                             File No.

v.                                             Hon.

TRINITY HEALTH-MICHIGAN d/b/a
MERCY HEALTH ST. MARY’S,
MERCY HEALTH, and/or ST. MARY’S
HOSPITAL,

        Defendant.
_________________________________________________________________

           VERIFIED COMPLAINT AND JURY DEMAND
_________________________________________________________________

                                       Complaint

        Plaintiff Jamie Coe, by and through his attorneys, Pinsky, Smith, Fayette &

Kennedy, LLP, brings this action under a pseudonym, and states as follows:

                            Jurisdiction, Venue, and Parties

        1.     This is an action requesting the Court to remedy a violation of

Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”), Mich. Comp. Laws §37.2101,

et seq., and breach of contract and defamation under Michigan law.

        2.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(2).




                                                                                      1
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.2 Page 2 of 22




      3.     Plaintiff Jamie Coe is a citizen of the country of Syria. He is legally

residing in the United States pursuant to a J-1 visa but is not a permanent resident

of the United States.

      4.     Plaintiff has brought this action under a pseudonym because he has

legitimate fears of physical harm and threat to him and/or his family if his real

name is known.

      5.     Defendant Trinity Health Michigan (d/b/a Mercy Health St. Mary’s)

(hereinafter “Defendant” or “Mercy Health”) is an integrated health care network

and accredited teaching hospital located in Grand Rapids, Michigan in the Western

District of Michigan.

      6.     The amount of the matter in controversy exceeds the sum or value of

$75,000.

      7.     Venue is proper within this judicial district under 28 U.S.C. § 1391(b).

The acts which are the subject of this action occurred in the Western District of

Michigan, Southern Division.

                                 Factual Allegations

     8.      Plaintiff is of Syrian descent and is a trained and board-certified

medical doctor in Syria. He speaks English as a second language.

     9.      In June 2018, Plaintiff was hired as a medical resident to complete a

residency program at Mercy Health.

     10.     Plaintiff signed his year-one Agreement for Residency Appointment on

June 14, 2018. (Exhibit A, Year One Contract.) The residency was set to begin on



                                                                                       2
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.3 Page 3 of 22




August 13, 2018. (Id.) Due to delays in obtaining his J-1 visa, Plaintiff was unable

to begin his residency until September 2018.

      11.     After successful completion of his first year as a resident, Plaintiff

signed a year-two Agreement for Residency Program on April 24, 2019. (Exhibit B,

Year Two Contract.) Plaintiff’s second year of residency began on September 11,

2019. (Id.)

      12.     Both contracts contain a “Grievance and Due Process Procedure.”

(Exhibit A, Exhibit B.) Paragraph 3.5 of the year-two contract states:

       A grievance and due process procedure is available to Resident for
       adjudication of (a) academic or other disciplinary actions which could
       result in dismissal, appointment non-renewal or other actions that could
       significantly threaten a resident’s status … A current copy of the
       Graduate Medical Education (“GME”) Appeal Policy is available from
       the GME office.

(Exhibit B, ¶3.5.)

      13.     Throughout Plaintiff’s residency, Defendant provided him positive

reviews on his performance, including being repeatedly referred to as “excellent.”

Particularly because he was a fully trained physician in Syria, Plaintiff was known

for being more knowledgeable and experienced than the average resident.

      14.     Comments from Plaintiff’s most recent review included:

              •      He is pleasant to work with. Overall, he is very polite and
                     respectful.
              •      He does an excellent job teaching.
              •      [Jamie Coe] is a pleasure to have in clinic, well-liked by staff.
              •      Overall, [Jamie Coe] is a great asset to our residency program
                     and has a good breadth of knowledge.




                                                                                         3
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.4 Page 4 of 22




      15.    Plaintiff’s reviews also noted that “at times” he “may come off as

abrasive and/or argumentative” but that it “may very well be unintentional.”

Likewise, it was noted that Plaintiff has a “direct communication style” and one

review alleged that “at times” he is argumentative.

      16.    It was likewise noted that Plaintiff “sometimes comes off as

overconfident at times” but that “he has been improving his integration into the

team as we have gone along.”

      17.    Additionally, his reviews also note that Plaintiff’s communication style

can be at least partially attributed to the fact that Plaintiff is a fully trained

physician in Syria, and therefore he came to Defendant’s residency program with

more experience and expertise than other residents.

      18.    Defendant never informed Plaintiff that his communication style

violated the Standards of Conduct nor was he ever given any form of corrective

action prior to his sudden termination on June 12, 2020, despite Defendant

employing progressive discipline as its regular practice.

      19.    Program residents and other employees of Defendant who have

reached out to Plaintiff following his sudden termination from the residency

program have all expressed shock and disbelief, as Plaintiff is well-liked and well-

respected, and his colleagues have expressed that they do not believe he could be

capable of doing something worthy of summary termination.

      20.    On June 2, 2020, Defendant’s management team told Plaintiff that he

was suspended from work pending an investigation.



                                                                                       4
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.5 Page 5 of 22




     21.      Defendant’s management team gave Plaintiff no information regarding

the scope of the investigation or of what conduct he had been accused.

     22.      Defendant’s management team, in summarily suspending Plaintiff, did

not instruct Plaintiff that he was banned from Defendant’s property.

     23.      Plaintiff went to the hospital to see his mentors and ask for

information about the investigation. When Defendant’s management team learned

Plaintiff was at the hospital, Dr. Johnson told Plaintiff he was banned from the

property. Plaintiff left the grounds immediately upon learning this.

     24.      Following a confirmation of his departure, however, Mercy Health

security personnel actively and openly searched for Plaintiff at the hospital. They

directly questioned other residents and staff about Plaintiff, telling them that if

they saw him, they needed to call security immediately as he was not allowed on

hospital property.

     25.      These unwarranted actions by Defendant violated the supposed

confidentiality of the investigation and severely damaged Plaintiff’s professional

reputation.

     26.      Plaintiff meanwhile still had no notice or information regarding the

complaint against him and thereby no means by which to defend himself.

     27.      Without any notice of the content or even subject-matter of the

complaint against him, Plaintiff participated in an in-person interview with the

director of his specialty residency program, an individual from the GME program,

and a representative from Human Resources.



                                                                                      5
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.6 Page 6 of 22




      28.    They asked Plaintiff if he knew what the issue was, and Plaintiff said

that he may have an idea. Plaintiff’s answer that he may have an idea was based on

the actions of security personnel – which he surmised to mean he had been accused

of serious misconduct – and the fact that the last shift he had worked was with a

first-year female resident whom he had not seen since.

      29.    Plaintiff explained he wanted to hear from them of what he had been

accused, because he genuinely did not know.

      30.    They answered that the female resident had accused him of an

“incident” on their 5/31-6/1 shift together.

      31.    Defendant’s agents then asked Plaintiff about his relationship with the

female resident, which was appropriate and unremarkable as the two had

interacted as residents and colleagues, but never socially or outside of work.

      32.    Defendant’s agents then asked about the shift on 5/31/-6/1. Plaintiff

explained what took place during the shift, all of which was appropriate and

unremarkable.

      33.    His explanation included the fact that he had helped the female

resident practice an opthalmascope exam – after she requested that assistance –

and that the practice involved him allowing her to examine his eyes in order to

learn the appropriate technique.

      34.    This type of practical teaching, including practicing on a fellow

resident, was commonplace and a typical means of teaching between residents.




                                                                                      6
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.7 Page 7 of 22




     35.     As Plaintiff was a second-year resident, part of his job was to educate

and train first-year residents.

     36.     At no time during the exam did Plaintiff touch the resident

inappropriately or with sexual intent, nor did he say anything with sexual or

romantic intent.

     37.     The interviewers then questioned Plaintiff about specific conduct –

though without saying if this was the conduct of which the female resident had

accused him. For example, they asked if he had touched the female resident’s neck,

tried to kiss her, or kiss her hand. Plaintiff denied that he had done any of those

things.

     38.     They then asked if Plaintiff had asked the female resident to “straddle”

him while they were practicing the opthalmoscope exam. Notably, English is not

Plaintiff’s first language, and he did not understand the meaning of the word

“straddle” and had to have the term explained to him.

     39.     Once he understood, Plaintiff denied that he had ever asked the female

resident anything like that.

     40.     At no time during this interview did the interviewers clearly state

what the female resident claimed to have happened. Plaintiff could only guess at

her accusations based on those vague questions.

     41.     Plaintiff consistently denied, and continues to deny, any sexual

harassment or misconduct of anyone.




                                                                                       7
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.8 Page 8 of 22




     42.       Because he had no notice – and still lacks sufficient notice – of the

allegations against him, Plaintiff was not able to fully or adequately defend himself

during the interview.

     43.       Following this interview, no further information was given to Plaintiff,

and Defendant’s agents asked no further questions. He still has no information

regarding what was done to investigate the allegation, who was contacted, what

those witnesses were asked and how they responded, nor what (if any) evidence was

relied upon.

     44.       Then, via a Zoom call on Friday June 12, 2020, Dr. John VanSchagen

informed Plaintiff that Defendant had decided to terminate his employment with

Mercy Health.

     45.       Plaintiff was extremely shocked and asked what evidence they were

using to support their decision.

     46.       The Human Resources representative told him that “the documents”

and interviews with him and other individuals supported their decision.

     47.       Plaintiff questioned what information “other individuals” could have

provided, because there were no other residents on call during the shift in question.

He then repeated that he had denied – and continues to deny – any misconduct, so

again he asked on what evidence they were basing their decision.

     48.       The Human Resources representative then shifted her argument from

a supposed evidence-based decision to a claim that Plaintiff’s communication style,

which some claimed to be “argumentative” or “direct,” supported their decision that



                                                                                       8
  Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.9 Page 9 of 22




he had violated the harassment/offensive behavior policy and supported a decision

to skip progressive discipline and summarily terminate Plaintiff.

      49.      When Plaintiff continued to politely advocate for himself and deny both

that characterization and the logical fallacy of using it to justify a finding of

harassment, Dr. VanSchagen responded by saying words to the effect that

Plaintiff’s protest of his termination was exactly the type of “argumentative”

communication they were talking about.

      50.      During the June 12, 2020 meeting, Plaintiff clearly stated that he

intended to appeal the decision and he requested information on how to begin the

appeal.

      51.      In the termination letter, Defendant claimed that Plaintiff violated the

“Harassment/Offensive Behavior Policy” and that he had a “pattern of behavior that

violates the Standards of Conduct.”

      52.      The letter further claimed that there was a “complete and thorough

investigation regarding the concerns.” Plaintiff is unaware of any actions or content

of that investigation aside from his own hasty interview in which he participated

without any knowledge of the allegations against him.

      53.      Following his termination, Plaintiff hired counsel to represent him in

this matter.

      54.      Counsel for Plaintiff reached out to the residency Program Director

and the Human Resources representative involved in the meetings with Plaintiff

and stated that Plaintiff wished to appeal his termination. Counsel also asked for



                                                                                        9
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.10 Page 10 of 22




notice of the allegations against Plaintiff as well as any recordings of interviews or

other “evidence” used to justify the decision to terminate Plaintiff based on this

allegation.

     55.      Counsel for Plaintiff also asked for clarification and policy documents

related to the appeal/grievance processes available to Plaintiff, including the GME

appeal in his residency agreement contract and the “Fair Treatment Review”

procedure emailed to Plaintiff following his termination meeting.

     56.      In response, a Human Resources representative for Defendant sent a

blank “Fair Treatment Review” form but provided no further information and

answered no further questions.

     57.      Counsel for Plaintiff reached out to in-house counsel for Defendant and

Defendant’s Chief Human Resources Officer via email and telephone on multiple

other occasions between June 15 and June 30, 2020, asking for clarification of the

appeal process, more information about the complaint and the investigation, and to

schedule a call to discuss Plaintiff’s appeal and other specific matters of importance,

including Plaintiff’s health insurance coverage and email access.

     58.      In an attempt to prepare an appeal and defense against the allegations

on behalf of Plaintiff, counsel for Plaintiff attempted to contact residents and other

employees of Defendant who may have information regarding the complaint,

investigation, and/or Plaintiff’s work performance, communication, and character.

Defendant’s Chief Human Resources Officer called counsel for Plaintiff and left a




                                                                                     10
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.11 Page 11 of 22




voicemail message asking that she not attempt to contact any of Defendant’s

employees.

     59.      Upon information and belief, Defendant sent at least one email

message to other residents and employees instructing them not to talk about this

matter to anyone, including Plaintiff or his counsel.

     60.      Upon information and belief, residents and other employees of

Defendant have information relevant to the allegation and investigation, as well as

other information relevant to Plaintiff’s defense, and they would like to provide that

information to Plaintiff or his counsel but are afraid of retaliation from Defendant if

they do so.

     61.      On June 12, 2020, before Plaintiff had an opportunity to even inquire

about the GME appeal or Fair Treatment Review process, the Program Director

sent an email notifying all residents of Plaintiff’s termination.

     62.      Plaintiff, via his counsel, submitted a Fair Treatment Review Request

and grievance/appeal under the GME procedure to Defendant on Thursday, June

18, 2020, despite having no guidance or information as to what the appeal processes

supposedly entailed but in an effort not to miss any potential deadline for

submitting an appeal.

     63.      Shortly thereafter, Defendant removed Plaintiff’s name and profile

from their residency webpage.

     64.      On Monday June 29, 2020, Defendant’s residency Program

Coordinator called Plaintiff directly and instructed him to return his laptop and



                                                                                      11
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.12 Page 12 of 22




pager to the hospital. Despite Plaintiff’s counsel’s repeated attempts to

communicate with Defendant and repeated notification that Plaintiff is represented

by counsel, this communication was made directly to Plaintiff without any attempt

to notify or communicate with his attorney.

      65.      Finally, on July 1, 2020, counsel for Plaintiff received a message from

Chief Human Resources Officer Mary Rosser stating that they had scheduled a Fair

Treatment Review meeting for Plaintiff on Monday July 13, 2020. She provided no

further information about the GME appeal process outlined in Plaintiff’s contract.

      66.      On or about July 1, 2020, counsel for Plaintiff spoke with Ms. Rosser

by telephone and requested a copy of the GME appeal policy (a request counsel had

made to Defendant on multiple earlier occasions).

      67.      On Friday July 10, 2020, Ms. Rosser sent Plaintiff’s counsel a list of

“specific allegations.” The “specific allegations” consisted of a six-point bullet list

with phrases that included “Grabbing face multiple times,” “Petting head,”

“Attempt to kiss and place tongue in mouth,” “Kissing hand,” “Attempt to rub

shoulders and touching lower back,” and “Request to straddle.” No further

information regarding the context or content of the allegations was shared, nor has

Plaintiff ever received any information regarding what supposed evidence supports

the allegations.

      68.      Plaintiff has consistently denied, and continues to deny, engaging in

any inappropriate touching or sexual misconduct toward the female resident or

anyone else.



                                                                                          12
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.13 Page 13 of 22




     69.     Chief Nursing Officer Michelle Pena conducted an interview with

Plaintiff on July 13, 2020. During the interview, she stated that she was coming to

the process “cold” and that she knew nothing about what had happened.

     70.     Ms. Pena asked Plaintiff to explain what had happened from the first

notice he received from the program director of his residency program through his

termination. She did not ask him specific questions about the allegations.

     71.     She asked him what witnesses or other individuals she should speak

with regarding the review.

     72.     Counsel for Plaintiff stated that they still had not been given sufficient

notice of the specific allegations and without knowing more about the alleged

conduct for which he was terminated, he cannot adequately defend himself or offer

information about evidence or witnesses.

     73.     During the Fair Treatment Review meeting on July 13, 2020, counsel

for Plaintiff again requested a copy of the GME appeal policy. Counsel for

Defendant finally emailed a copy of the policy on July 17, 2020.

     74.     The GME policy requires that residents give written notice to a

designated official of their desire to appeal the corrective action within 15 days of

the corrective action. By the time Plaintiff received a copy of the policy, over 30 days

had already passed.

     75.     On July 20, 2020, counsel for Plaintiff emailed counsel for Defendant

and asked to confirm that the multiple other messages and documents sent

specifically requesting an appeal via the GME appeal policy were sufficient to



                                                                                        13
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.14 Page 14 of 22




provide notice of Plaintiff’s intent to appeal. Counsel also asked for the specific

steps and timeline of Plaintiff’s GME appeal.

      76.       As of the writing of this Complaint, Plaintiff’s counsel’s questions have

not been answered.

      77.       The GME appeal policy states that the entire appeal procedure should

take 60 days. Over 45 days has already passed since Plaintiff’s termination.

      78.       It has become clear that Defendant has no intention of fairly reviewing

the decision to terminate Plaintiff either via the Fair Treatment Review or the GME

appeal and that the decision to uphold the termination is already a pre-determined

decision reached without the due process to which Plaintiff is entitled pursuant to

his contract.

      79.       Plaintiff’s termination without fair notice or due process and the

failure to afford Plaintiff a legitimate appeal as guaranteed in his contract has

irreparably damaged Plaintiff’s professional reputation and his educational goals

and has put his and his family’s immigration status at immediate risk.

                   Count I – Violation of ELCRA – Race Discrimination

     80.        Plaintiff relies on the allegations of all prior paragraphs, as if they

were restated herein.

     81.        Defendant’s denial of due process, failure to provide any progressive

discipline, and shifting rationale for its decision to terminate Plaintiff in response to

an American woman’s allegations against him demonstrate unlawful bias due to

Plaintiff’s ethnicity as a Syrian and as a non-American.



                                                                                          14
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.15 Page 15 of 22




     82.      From the limited information Plaintiff has received regarding the

allegation and the “investigation,” there was a credibility determination made

regarding his word as a Syrian versus the word of an American, Caucasian woman.

Upon information and belief, Defendant has no information or evidence regarding

its apparent conclusion regarding the belief of unwanted sexual or romantic

advances toward the female first-year resident, other than the statements from

Plaintiff and the female resident. Without showing any legitimate reason for doing

so, Defendant apparently determined that the American woman was more credible

than the Syrian man, and/or that Defendant should err on the side of crediting the

allegation if the credibility determinations were equal.

     83.      Defendant’s actions related to the termination of Plaintiff from his

position as a resident resulted from unlawful discrimination on the basis of

Plaintiff’s ethnicity.

     84.      Defendant violated the ELCRA, Mich. Comp. Laws § 37.2101, et seq.,

when it committed the acts of discrimination on the basis of ethnicity as aforesaid.

     85.      Plaintiff has suffered irreparable harm, in that he has been unlawfully

discriminated against as aforesaid and will continue to suffer such harm unless the

relief requested herein is granted.

                                  RELIEF SOUGHT


WHEREFORE, Plaintiff requests that the Court grant him the following relief:


       A.     Return Plaintiff to his position as a resident at Mercy Health.



                                                                                     15
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.16 Page 16 of 22




      B. Order that the Defendant either delay notification of Plaintiff’s wrongful

      termination to the Educational Commission for Foreign Medical Graduates

      (“ECFMG”), the international organization which sponsored Plaintiff’s J-1

      visa, while the instant litigation is pending or notify ECFMG that the

      Plaintiff has been reinstated to his position, if his termination has already

      been communicated;

      C. Award Plaintiff damages equal to any salary, wages, bonuses, employment

      benefits and/or other compensation denied or lost to him by reason of

      violations of ELCRA by Defendant, plus interest;

      D.    Award Plaintiff compensatory damages for mental anguish and

      emotional distress;


      E.    Award Plaintiff punitive damages;


      F.    Award Plaintiff his costs and reasonable attorney fees;


      G.    Award Plaintiff such other relief as may be just and equitable.


                            Count II – Breach of Contract


    86.     Plaintiff relies on the allegations of all prior paragraphs, as if they

were restated herein.

    87.     Pursuant to Plaintiff’s employment contract, he is entitled to due

process and a GME grievance/appeal procedure upon issuance of discipline.

    88.     Plaintiff entered into the employment contract, relocating his family

from another country to the United States and obtaining immigration status based

                                                                                      16
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.17 Page 17 of 22




upon his participation in the residency program, with the understanding that he

would be afforded due process including the right to an appeal upon the issuance of

any discipline.

     89.     Plaintiff was not afforded adequate due process when he was

interviewed by three employees of Defendant without notice or specific knowledge of

the allegations made against him.

     90.     Plaintiff was not afforded adequate due process when Defendant relied

upon evidence which has been kept secret from Plaintiff and counsel, and without

providing Plaintiff an opportunity to respond to that evidence.

     91.     Plaintiff was not afforded adequate due process when Defendant

decided to terminate his employment without any apparent attempt to actually

investigate the allegations.

     92.     Plaintiff was not afforded due process when his counsel’s requests for

information regarding the procedure for appeal and attempts to submit an appeal

were ignored.

     93.     The brief and deficient Fair Treatment Review interview in which he

was again denied any information that would allow him to adequately respond to

the allegations did not meet the due process provision of Plaintiff’s contract.

     94.     Defendant’s intention to deny Plaintiff his contractual due process

right to an appeal was made clear when, on the day of his termination, an email

was sent to other residents notifying them of Plaintiff’s termination. It was again

confirmed when Plaintiff’s profile was removed from Defendant’s webpage before



                                                                                      17
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.18 Page 18 of 22




any “appeal” was heard and when Defendant called Plaintiff and asked him to

return Mercy Health property.

     95.     The failure to take any action regarding the GME appeal – or even

respond to counsel’s request for a copy of the appeal process until over 30 days after

Plaintiff’s termination – is a violation of Plaintiff’s employment agreement which

specifically entitles him to a GME appeal.

     96.     Defendant breached its contract with Plaintiff when it committed the

acts as aforesaid.

     97.     Plaintiff has suffered irreparable harm in that he has been unlawfully

terminated without due process or the contractual appeal procedure and will

continue to suffer such harm unless the relief requested herein is granted.

                                 RELIEF SOUGHT


WHEREFORE, Plaintiff requests that the Court grant him the following relief:


      A.     Fashion equitable relief to provide Plaintiff adequate due process;


      B.     Return Plaintiff to his position as a resident at Mercy Health;


      C. Order that the Defendant either delay notification of Plaintiff’s wrongful

      termination to the Educational Commission for Foreign Medical Graduates

      (“ECFMG”), the international organization which sponsored Plaintiff’s J-1

      visa, while the instant litigation is pending or notify ECFMG that the

      Plaintiff has been reinstated to his position, if his termination has already

      been communicated;


                                                                                      18
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.19 Page 19 of 22




      D. Award Plaintiff damages equal to any salary, wages, bonuses, employment

      benefits and/or other compensation denied or lost to him by reason of breach

      of contract by Defendant, plus interest;


      E.      Award Plaintiff compensatory damages for mental anguish and

      emotional distress; and


      F.      Award Plaintiff punitive damages.


                                Count III – Defamation


    98.       Plaintiff relies on the allegations of all prior paragraphs, as if they

were restated herein.

    99.       Defendant made a false and defamatory statement to residents and

other hospital employees when its security personnel openly searched for Plaintiff

and told residents and other employees that Plaintiff was not allowed on Mercy

Health property and that they should call security if they see him.

    100.      No investigation had yet been conducted regarding the allegations

against Plaintiff, and security’s statements to hospital employees falsely asserted

that Plaintiff was dangerous or unlawful or had been found guilty of some severe

misconduct.

    101.      These false statements caused special harm to Plaintiff as they were

made to his colleagues in his place of employment, thereby irreparably damaging

his profession reputation and future professional opportunities.

    102.      Defendant defamed Plaintiff when it committed the acts as aforesaid.


                                                                                        19
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.20 Page 20 of 22




    103.     Plaintiff has suffered irreparable harm in that he has been unlawfully

defamed in his place of employment and among colleagues whose professional

opinion of him matters significantly.

                                 RELIEF SOUGHT


WHEREFORE, Plaintiff requests that the Court grant him the following relief:


      A.     Return Plaintiff to his position as a resident at Mercy Health.


      B.     Award Plaintiff damages equal to any salary, wages, bonuses,

      employment benefits and/or other compensation denied or lost to him by

      reason of defamation by Defendant, plus interest;


      C.     Award Plaintiff compensatory damages for mental anguish and

      emotional distress;


      D.     Award Plaintiff punitive damages.


                                        Award Plaintiff PINSKY, SMITH, FAYETTE
                                        & KENNEDY, LLP
                                        Attorneys for Plaintiff


Dated: August 3, 2020                   By: /s/ Sarah Riley Howard

                                              Sarah Riley Howard
                                              Erin L. Dornbos
                                              Business Address:
                                              146 Monroe Center, N.W., Suite 805
                                              Grand Rapids, MI 49503
                                              (616) 451-8496




                                                                                   20
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.21 Page 21 of 22




                                  JURY DEMAND

      To the extent that jury trial is available as to any of the issues set forth

above, Plaintiff hereby demands same.


                                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                 Attorneys for Plaintiff


Dated: August 3, 2020                   By:    /s/ Sarah Riley Howard
                                               Sarah Riley Howard
                                        Erin L. Dornbos
                                        Business Address and Telephone Number:
                                        146 Monroe Center St NW, Suite 805
                                        Grand Rapids, MI 49503
                                        (616) 451-8496




                                                                                     21
 Case 1:20-cv-00721-RJJ-PJG ECF No. 1 filed 08/03/20 PageID.22 Page 22 of 22




                                  VERIFICATION



      I am the Plaintiff this action. I have carefully reviewed the factual assertions.

All factual assertions contained in the Complaint are true to the best of my
knowledge, information, and belief.



                             ____________________________________

                                       Jamie Coe

                          (This is a pseudonym. A Verification with my actual
                          signature is on file with my attorneys.)
